                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

JEFFREY PAUL HOWE,                         )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  ) Civil Action No. 1:15cv113-ECM
                                           )                [WO]
CITY OF ENTERPRISE, AL., et al.,           )
                                           )
       Defendants.                         )

                     MEMORANDUM OPINION and O R D E R

       Now pending before the court is the Recommendation of the Magistrate Judge (doc.

74) which recommends that the defendants’ motion to dismiss the second amended

complaint (doc. 55) be granted in part and denied in part. On October 22, 2018, the plaintiff

filed objections to the Recommendation (doc. 79) limited “solely to the court’s

recommendation for dismissal of [his] federal claims for excessive force under the Fourth

Amendment against [defendants] Arias and Partridge (count two).” (Id. at 2). The

defendants have filed a response to the plaintiff’s objections. (Doc. 82). Consequently,

the Court will only specifically address in this memorandum opinion the plaintiff’s

objections to dismissal of count two of the second amended complaint.

       A district court judge “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 18 U.S.C. § 636(b)(1). The court has

conducted an independent and de novo review of the Recommendation as a whole as well

as those portions to which objections have been made. For the reasons that follow, the

plaintiff’s objections are due to be overruled and the Recommendation adopted.

                                              1
                                       DISCUSSION

       In count two, the plaintiff alleges that “defendants, (sic) Partridge and Arias

intentionally exercised deadly force by shooting their guns at plaintiff without any

objectively reasonable justification to do so.” (Doc. 51 at 27-28, ¶ 119). The Magistrate

Judge concluded that defendants Arias and Partridge were entitled to qualified immunity

on this count because the plaintiff had “failed to plead facts that plausibly establish that the

officers committed a constitutional violation.” (Doc. 74 at 57). The Magistrate Judge also

concluded that even if the plaintiff had alleged sufficient facts to establish a constitutional

violation, the defendants were still entitled to qualified immunity because “the plaintiff has

failed to meet his burden of demonstrating that the officers violated a right that was clearly

established on the date in question.” (Id.)

       A decision about qualified immunity is “completely separate from the merits of the

action” and is decided by the Court because qualified immunity is not merely a defense to

liability but rather immunity from suit Plumhoff v. Rickard, 572 U.S. 765, 771-72 (2014);

Pearson v. Callahan, 555 U.S. 223, 237 (2009).

       Entitlement to qualified immunity is for the court to decide as a matter of
       law. Specifically, a court considering a defendant's claim of qualified
       immunity must address the following question of law:

              [W]hether the legal norms allegedly violated by the defendant
              were clearly established at the time of the challenged actions
              or, in cases where the district court has denied summary
              judgment for the defendant on the ground that even under the
              defendant's version of the facts the defendant's conduct
              violated clearly established law, whether the law clearly
              proscribed the actions the defendant claims he took.



                                               2
       Mitchell, 472 U.S. at 528, 105 S.Ct. 2806; see also Harlow, 457 U.S. at 818,
       102 S.Ct. 2727 (“[T]he judge appropriately may determine, not only the
       currently applicable law, but whether that law was clearly established at the
       time an action occurred.”); Cottrell v. Caldwell, 85 F.3d 1480, 1488 (11th
       Cir. 1996) (“Qualified immunity is a legal issue to be decided by the
       court....”); Stone v. Peacock, 968 F.2d 1163, 1166 (11th Cir. 1992) (“The law
       is now clear ... that the defense of qualified immunity should be decided by
       the court, and should not be submitted for decision by the jury.”); Hudgins v.
       City of Ashburn, 890 F.2d 396, 403 (11th Cir. 1989) (“[T]he availability of
       qualified immunity necessarily is a question of law.”).

Simmons v. Bradshaw, 879 F.3d 1157, 1163 (11th Cir. 2018). See also, Stephens v.

DeGiovanni, 852 F.3d 1298, 1321 (11th Cir. 2017) (“In deciding whether an officer is

entitled to summary judgment based on qualified immunity, the question of whether the

force used by the officer in the course of an arrest is excessive is a “‘pure question of law,’”

decided by the court.” Myers v. Bowman, 713 F.3d 1319, 1328 (11th Cir. 2013) (quoting

Scott [v. Harris], 550 U.S. [372,] [] 381 n.8, 127 S.Ct. [1769,] [] 1776 n.8)).

       “The defense of qualified immunity completely protects government officials

performing discretionary functions from suit in their individual capacities unless their

conduct violates ‘clearly established statutory or constitutional rights of which a reasonable

person would have known.’” Cottone v. Jenne, 326 F.3d 1352, 1357 (11th Cir. 2003). See

also, Andujar v. Rodriguez, 486 F.3d 1199, 1202 (11th Cir. 2007). To receive qualified

immunity, the defendants must first demonstrate that they were acting within the scope of

their discretionary authority when the allegedly wrongful acts occurred. Cottone, 326 F.3d

at 1357; Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002). There is no dispute that

defendants Arias and Partridge were acting within the course and scope of their

discretionary authority during their encounter with the plaintiff. Thus, the burden shifts to


                                               3
the plaintiff to demonstrate that the defendants are not entitled to qualified immunity.

Cottone, 326 F.3d at 1358.

       To satisfy his burden, the plaintiff must show two things: (1) that the defendants

committed a constitutional violation, and (2) that the constitutional right the defendants

violated was “clearly established.” Crosby v. Monroe County, 394 F.3d 1328, 1332 (11th

Cir. 2004). “Public officials are immune from suit under 42 U.S.C. § 1983 unless they

have violated a statutory or constitutional right that was clearly established at the time of

the challenged conduct.” City and County of San Francisco, Ca. v. Sheehan, --- U.S. —,

—, 135 S.Ct. 1765, 1774 (2015) (internal citations omitted).

       “To be clearly established, a right must be sufficiently clear that every
       reasonable official would have understood that what he was doing violates
       that right.” Ibid. (brackets and internal quotation marks omitted). “When
       properly applied, [qualified immunity] protects all but the plainly
       incompetent or those who knowingly violate the law.” Ashcroft v. al-Kidd,
       563 U.S. —, —, 131 S.Ct. 2074, 2085, 179 L.Ed.2d 1149 (2011) (internal
       quotation marks omitted). “We do not require a case directly on point, but
       existing precedent must have placed the statutory or constitutional question
       beyond debate.” Id., at —, 131 S.Ct. at 2083.

Taylor v. Barkes, --- U.S. —, —, 135 S.Ct. 2042, 2044 (2015).

“If the law is not clearly established, then the court should dismiss the case against the

government official.” Merricks v. Adkisson, 785 F.3d 553, 559 (11th Cir. 2015).

       The plaintiff first argues that the Magistrate Judge erred in finding that he had not

stated a plausible constitutional claim under the Fourth Amendment when she incorrectly

assumed facts that were not included in the second amended complaint. Specifically, the

plaintiff complains that the Magistrate Judge made a “judicial leap into the jury’s fact-

finding role.” (Doc. 79 at 8). The plaintiff objects to the Magistrate Judge’s finding that

                                             4
he was a threat to the officers because he opened the door to his residence with a gun in his

hand. The plaintiff further argues that in considering the facts of this case, “the court

ignored the plain reality that Arias and Partridge could not “reasonably” have considered

Plaintiff as a threat when he answered the door with a gun pointed at the floor.”1

       The plaintiff misconstrues the Magistrate Judge’s conclusions. The Magistrate

Judge found that

       it would not be unreasonable for an officer in Arias’ and Partridge’s
       position to believe that his or her life was in danger when the plaintiff opened
       the door with a gun – and for that belief to intensify once plaintiff turned
       back into the home – and, thus, to take immediate action in self-defense.

(Doc. 74 at 52) (emphasis added).

       Thus, the Magistrate Judge did not determine as a matter of fact or law that the

plaintiff was a threat to the officers. The standard is not whether the plaintiff was a threat

to the officers, but as the Magistrate Judge appropriately considered, whether a reasonable

officer would have believed that the plaintiff posed a threat of serious physical harm to the

officers. Shaw v. City of Selma, 884 F.3d 1093, 1099 (11th Cir. 2018). It is not the

plaintiff’s subjective motivation or intent imposed by hindsight, but what a reasonable

officer objectively would believe in the split-second situation that guides the Court’s

decision.



1
   The plaintiff attempts to blame the officers for creating the situation in which they were
“alarmed” because he answered the door with a gun, but this argument misses the mark. Relying
on the Second Amendment, the plaintiff asserts that he had the right to bear arms in his own home.
That right is not disputed, nor is it at issue in this case. The plaintiff does not point to, and the
court has not found any, cases which in any way support the plaintiff’s position that the Second
Amendment somehow trumps the actions of the officers when considering the qualified immunity
analysis, because it does not.
                                                 5
       The plaintiff argues that “it was not a reasonable decision . . . for these officers to

simply start shooting a man who was doing exactly what they and any other reasonable

officer would expect him to do under these circumstances.” (Doc. 79 at 11). The plaintiff

is correct that the standard is reasonableness, but question is whether the officers’ actions

were reasonable in light of the facts “knowable to [them].” White v. Pauly, 580 U.S.---, --

-, 137 S.Ct. 548, 550 (2017).

       The Fourth Amendment standard is reasonableness, and it is reasonable for
       police to move quickly if delay “would gravely endanger their lives or the
       lives of others.” Warden, Md. Penitentiary v. Hayden, 387 U.S. 294, 298-
       299 (1967). This is true even when, judged with the benefit of hindsight, the
       officers may have made “some mistakes.” Heien v. North Carolina, 574 U.S.
       ___, ___ , 135 S.Ct. 530, 536, 190 L.Ed.2d 475 (2014). The Constitution is
       not blind to “the fact that police officers are often forced to make split-second
       judgments.” Plumhoff, supra, at ___, 134 S.Ct., at 2020.

Sheehan, --- U.S. at ---, 135 S.Ct. at 1775.

       Thus, in evaluating the reasonableness of the officers’ actions, the court examines

the facts “from the perspective “of a reasonable officer on the scene, rather than with the

20/20 vision of hindsight.”1 The court’s analysis must “allo[w] for the fact that police


1   Whether the defendants used excessive force in violation of the Fourth Amendment is analyzed
    under an “objective reasonableness standard.”

       [T]he reasonableness inquiry in an excessive force case is an objective one: the
       question is whether the officers’ actions are objectively reasonable in light of the
       facts and circumstances confronting them, without regard to their underlying intent
       or motive. Graham [v. Connor], 490 U.S. [386][], 397, 109 S.Ct. 1865, [] 1872
       [(1989)](internal quotation marks omitted). The use of deadly force is “more likely
       reasonable if: the suspect poses an immediate threat of serious physical harm to
       officers and others; the suspect committed a crime involving the infliction or
       threatened infliction of serious harm, such that his being at large represents an
       inherent risk to the general public; and the officers either issued a warning or could

                                                                                      (continued…)
                                                 6
officers are often forced to make split-second judgments – in circumstances that are tense,

uncertain, and rapidly evolving – about the amount of force that is necessary in a particular

situation.’” Plumhoff, 572 U.S. at 775 (internal citations omitted).

       Courts must examine “the fact pattern from the perspective of a reasonable
       officer on the scene with knowledge of the attendant circumstances and facts,
       and balance the risk of bodily [or psychological] harm to the suspect against
       the gravity of the threat the officer sought to eliminate.” McCullough v.
       Antolini, 559 F.3d 1201, 1206 (11th Cir. 2009) (citing Scott v. Harris, 550
       U.S. 372, 383, 127 S.Ct. 1769, 1778, 167 L.Ed.2d 686 (2007)).

Stephens, 852 F.3d at 1318.

       This is what the Magistrate Judge did.

       Even accepting plaintiff’s version of events, the court must still assess the
       reasonableness of the particular use of force from the perspective of a
       reasonable officer on the scene. Graham, 490 U.S. at 396. The relevant
       facts, based on plaintiff’s allegations alone, are as follows. The officers knew
       prior to their arrival at plaintiff’s residence that there had been a 911 call
       regarding a domestic disturbance there. The officers also knew from the
       dispatcher that plaintiff had guns in the home. Moreover, according to
       plaintiff, given that the officers knew he was a gun-owner and lived in Dale
       County, Alabama, they could reasonably suspect that he would answer the
       door with a gun. The officers arrived at approximately 3:52 in the morning.
       It was dark. After they assumed tactical positions – Arias midway up the
       stairs leading to the dimly lit deck, and Partridge on the deck, beside the front
       door – Partridge knocked on the door seven times. After approximately
       seven seconds, plaintiff opened the door slowly. Plaintiff had a gun in his
       hand, Though (sic) it was pointed at the ground. Plaintiff saw the officers’
       guns pointed at him – Arias was more than ten feet away and there were five
       to six feet between plaintiff and Partridge – and immediately turned to retreat
       back into the house. The officers opened fire, hitting plaintiff twice in the

       not feasibly have done so before using deadly force.” Penley [v. Eslinger], 605
       F.3d [843,] [] 850 [(11th Cir. 2010)] (citing Tennessee v. Garner, 471 U.S. 1, 11-
       12, 105 S.Ct. 1694, 1701-02 (1985)). Also relevant is whether the officer “had [an]
       articulable basis to think [the suspect] was armed.” Garner, 471 U.S. at 20, 105
       S.Ct. at 1706.

Salvato v. Miley, 790 F.3d 1286, 1293 (11th Cir. 2015).

                                               7
       back. Plaintiff alleges that less than a second and a half expired from the
       time plaintiff stepped out from behind the door after he opened it until the
       time the officers began firing their weapons. Plaintiff never crossed the
       threshold onto the deck or stepped towards the officers and he never raised,
       aimed, or pointed his weapon at the officers. Neither plaintiff nor the officers
       said anything to each other prior to the shooting.

(Doc. 74 at 51).

       Thus, when Arias and Partridge arrived at the residence, they possessed the

following information: a 911 call regarding a domestic disturbance at the residence had

come in; a second 911 call in which the 911 dispatcher was informed that there were

weapons in the residence; the dispatcher informed the officers that “this was a routine

domestic disturbance;” the caller reported that there were weapons in the house, but there

was no indication that weapons were involved in the disturbance; and it was early morning

and dark when the officers arrived. (Doc. 51 at 6-10). When the plaintiff opened the door,

he was armed with a gun. The plaintiff upon seeing the officers immediately retreated into

the house.

       Considering the information that the officers had about the situation – an earlier

domestic disturbance that precipitated two 911 calls, weapons in the residence, the plaintiff

opening the door with a gun, and then immediately retreating into the house -- it was

reasonable for Arias and Partridge to believe they could use their weapons to protect

themselves. The cases are legion that “[t]he calculus of reasonableness must embody

allowance for the fact that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the

amount of force that is necessary in a particular situation.” Graham v. Connor, 490 U.S.


                                              8
386, 396–97 (1989). See also, Kisela v. Hughes, --- U.S. ---, 138 S.Ct. 1148 (2018); Mobley

v. Palm Beach County Sheriff Dep’t, 783 F.3d 1347, 1355-56 (11th Cir. 2015); Davidson

v. City of Opelika, 675 F. App’x 955, 959 (11th Cir. 2017); Wells for Chambers v. Talton,

695 F. App’x 439, 444 (11th Cir. 2017). Thus, the state of the law did not give the officers

“clear warning” that their conduct was unconstitutional; rather, the law supported their

actions.

       The plaintiff asserts that “[i]t is, at the very least, a fact question of whether Arias

or Partridge made the decision to fire at Howe because they did not like him answering the

door with a gun in his hand under these circumstances (which was within his constitutional

rights to do), or whether there is any reasonable basis for the court’s apparent belief that

Howe was retreating into his home to shoot back when they shot nine times into his home.”

(Doc. 79 at 15). Contrary to his assertion, the plaintiff’s motivation or rationale for

retreating into his home is immaterial in addressing the question of qualified immunity.

The question is whether a reasonable officer in these circumstances could have believed

that a potentially dangerous situation was evolving, particularly in light of the fact that the

plaintiff was armed and retreating behind a closed door.

       “In analyzing whether excessive force was used, courts must look at the totality of

the circumstances: not just a small slice of the acts that happened at the tail of the story.”

Garrett v. Athens-Clarke Cty., Ga., 378 F.3d 1274, 1280 (11th Cir. 2004). And an officer

need not wait until he is attacked physically before determining reasonably that he is in

imminent danger of serious injury. Jean-Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir.

2010) (quoting Long v. Slaton, 508 F.3d 576, 581 (11th Cir. 2007) (“the law does not

                                              9
require officers in a tense and dangerous situation to wait until the moment a suspect uses

a deadly weapon to act to stop the suspect.”)). “Nothing in the Fourth Amendment barred

[the officers] from protecting themselves, even though it meant firing multiple rounds.”

Sheehan, --- U.S. at —, 135 S.Ct. at 1775.

       [E]ven if [the officers] misjudged the situation, [Howe] cannot “establish a
       Fourth Amendment violation based merely on bad tactics that result in a
       deadly confrontation that could have been avoided.” Id., at 1190. Courts
       must not judge officers with “the 20/20 vision of hindsight.” Ibid. (quoting
       Graham, 490 U.S., at 396).

Id., at 1777. See also Wells for Chambers, 695 F. App'x at 445 n.2 (“The fact that [the

police officer] was later found to be mistaken about [the suspect] having the gun as he ran

away does not defeat qualified immunity. See Penley [v. Eslinger], 605 F.3d [843,] 854[,

(11th Cir. 2010)] (finding that officer's use of deadly force was reasonable where suspect

held a toy gun modified to look like a real gun).”).

       The plaintiff was armed and retreating when the officers opened fire. Because Arias

and Partridge were faced with the split-second decision regarding the force necessary to

protect themselves from an armed, retreating individual, their actions were not objectively

unreasonable. “[T]he question is whether the officers' actions are ‘objectively reasonable’

in light of the facts and circumstances confronting them, without regard to their underlying

intent or motivation.” Graham, 490 U.S. at 397.

       The plaintiff has cited no binding precedent that would indicate to a reasonable

officer that the actions taken by Arias and Partridge were unlawful. The qualified

immunity defense “recognizes the problems that government officials like police officers

face in performing their jobs in dynamic and sometimes perilous situations.” Merricks,

                                             10
785 F.3d at 558. Based on the facts of this case, the court concludes that defendants Arias

and Partridge are entitled to qualified immunity on the plaintiff’s excessive force claim

because these officers had no “fair and clear warning of what the Constitution requires.”

Sheehan, — U.S. at —, 135 S.Ct. at 1778. In other words, because existing precedent did

not place the “constitutional question beyond debate,” the defendants are entitled to

qualified immunity. See al-Kidd, 563 U.S., at —, 131 S.Ct. at 2085.

       Finally, the plaintiff objects to the Magistrate Judge’s reliance on Young v. Borders,

620 F. App’x 889 (11th Cir. 2015) because the opinion was neither binding nor

precedential. (Doc. 79 at 12). The plaintiff also contends the facts of Young are far

different from the facts alleged in this case. This objection merits little discussion. The

Magistrate Judge acknowledged that Young was a district court decision and only discussed

Young in the context of similarity. She specifically stated that Young simply bolstered her

decision; she in no way asserted that Young governed. Accordingly, this objection is due

to be overruled.

                                      IV. CONCLUSION

       The plaintiff does not object to the Recommendation of the Magistrate Judge to

grant the motion to dismiss on counts one, three, five, seven, eight and nine, and the Court

finds that those counts are due to be dismissed. The Recommendation will therefore be

adopted as related to these counts.

       Accordingly, for the reasons stated herein, it is

       ORDERED as follows that:

       1. The plaintiff’s objections (doc. 79) be and are hereby OVERRULED;

                                             11
2. The Recommendation of the Magistrate Judge (doc. 74) be and is hereby

   ADOPTED;

3. The defendants’ motion to dismiss counts one, two, three, five, seven, eight and

   nine (doc 55) be and is hereby GRANTED, and these claims be and are hereby

   DISMISSED.

4. Defendants City of Enterprise, Jason Anderson, Chris Hurley, Richard Hauser,

   and Thomas Jones be and are hereby DISMISSED as parties to this action.

5. The defendants’ motion to dismiss counts four and six related the plaintiff’s

   claims of malicious prosecution (doc 55) be and is hereby DENIED. These

   claims against defendants Partridge and Arias shall proceed to trial, and shall be

   set for trial by separate order.

DONE this 11th day of March, 2019.


                      /s/ Emily C. Marks
                     EMILY C. MARKS
                     CHIEF UNITED STATES DISTRICT JUDGE




                                      12
